15 N.Y.3d 867 (2010)
NATALIA COKINOS OAKES, Individually and as Successor Trustee of the HERBERT C. OAKES LIVING TRUST, as Assignee of Herbert C. Oakes, Jr. and Another, and as Guardian of LEOPOLD V. OAKES, an Infant, Respondent,
v.
Betty O. MUKA, Appellant.
Court of Appeals of New York.
Decided October 19, 2010.
Appeal, insofar as taken from the June 2010 Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that it does not finally determine the action within the meaning of the Constitution; appeal, insofar as taken from the January 2010 Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.